Robert H. Dudley, Justice. The appellant, Delbert Harrison, was convicted of burglary and theft of property. We affirmed. Harrison v. State, 287 Ark. 102, 696 S.W.2d 501 (1985). He then filed a petition in this court asking that he be allowed to proceed in circuit court with post-conviction proceedings pursuant to A.R.Cr.P. Rule 37. We denied the petition in an unpublished opinion. Petitioner then filed this action in circuit court to correct an illegal sentence. Ark. Code Ann.§ 16-90-111 (1987). The trial court denied relief. We affirm.  Appellant’s abstract consists only of a list, or inventory, of the pleadings and judgment. It is flagrantly deficient. When an abstract is flagrantly deficient the judgment must be affirmed for failure to comply with Rule 9(e)(2) of the Rules of the Supreme Court and the Court of Appeals. Grisso v. State, 297 Ark. 546, 763 S.W.2d 661 (1989). Accordingly, we affirm. Purtle, J., concurs.